Michels, J. A. D.
(dissenting). I disagree with the majority decision because I am satisfied from my study of the record as a whole that the prosecutor’s refusal to sanction defendant’s admission into the Monmouth County Pretrial Intervention Program was not based on a patent and gross abuse of his discretion.
A defendant’s application for admission to a diversionary program must be measured in the light of many factors, including his potential responsiveness to rehabilitation, and the nature of the offense — not on the basis of a bargain that a defendant will divulge information concerning the facts *495surrounding the offense if granted diversionary treatment. See “Guidelines For Operation of Pretrial Intervention In New Jersey,” 99 N. J. L. J., Page 865 (1976). Here, defendant’s refusal to cooperate with the law enforcement authorities pending acceptance into the Pretrial Intervention Program clearly evidences an unresponsiveness to rehabilitation, and thus furnished a sound basis for the prosecutor to reasonably conclude that “defendant’s attitude would render pretrial intervention ineffective.” Pretrial Intervention Guideline 4.
Furthermore, I would not place the court’s imprimatur on a bargain for admission into a Pretrial Intervention Program. Such conduct will not further the salutary objectives and purposes of our diversionary program.
Finally, I do not agree with the characterization of the alleged crime committed by defendant as “anything more than youthful folly.” On the contrary, breaking and entering with intent to steal is a high misdemeanor under N. J. S. A. 2A:94-1. The prosecutor properly considered the serious nature of this crime together with other relevant factors in finding defendant disqualified for diversionary treatment.
We must remember that in State v. Leonardis, 73 N. J. 360, 381 (1977) (Leonardos II), our Supreme Court held that the scope of judicial review in pretrial intervention matters “should he limited”:
[T]he decision should lie, in the first instance, with the program director and prosecutor. * * * Accordingly, great deference should be given to the prosecutor’s determination not to consent to diversion.
Tho Supreme Court further held:
Except whore there is such a showing of patent and gross abuse of discretion by the prosecutor, the designated judge is authorized under R. 3:28 to postpone proceedings against a defendant only where the defendant has been recommended for the program by the program director and with the consent of the prosecutor. R. 3:28(b). By emphasizing prosecutorial discretion we ensure that PTI will ful*496fill one of the motivating forces behind the program: the “need for prosecutorial options to augment those traditionally exercised by law enforcement authorities.” [at 381]
The Supreme Court made it clear that Pretrial Intervention Guideline 8 should be read in pari materia with Guidelines 2 and 3(i), further emphasizing that
* * * [T]hese guidelines should be interpreted to require that the defendant clearly and convincingly establish that the prosecutor’s refusal to sanction admission into the program was based on a patent and gross abuse of his discretion.
* * * Guideline 3(i) provides that any defendant charged with a crime is eligible for enrollment in a PTI program. In other words, every defendant is entitled to consideration. However, the prosecutor’s refusal to consent or the court’s denial of a diversion order may, where appropriate, be based solely on the nature of the offense charged, [at 382; emphasis supplied]
See also, State v. Barrett, 157 N. J. Super. 96, 101 (App. Div. 1978).
Thus, I am convinced that defendant has not sustained his burden of establishing clearly and convincingly that the prosecutor’s failure to sanction his admission into the Monmouth County Pretrial Intervention Program was a patent and gross abuse of discretion. Accordingly, I would affirm the order of the Law Division sustaining the prosecutor’s action in this case.